
	

114 S2889 IS: American Innovators and Entrepreneurs Act 
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2889
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2016
			Mr. Coons (for himself and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the National Science Foundation Authorization Act of 2010 to authorize an Innovation
			 Corps.
	
	
		1.Short title
 This Act may be cited as the American Innovators and Entrepreneurs Act .
 2.National Science Foundation's Innovation CorpsThe National Science Foundation Authorization Act of 2010 (Public Law 111–358; 124 Stat. 4005) is amended by adding at the end the following:
			
				528.Innovation Corps
 (a)FindingCongress finds the following: (1)The National Science Foundation's Innovation Corps (referred to in this section as the I-Corps) was established by Executive authority to foster a national innovation ecosystem by encouraging institutions, scientists, engineers, and entrepreneurs to identify and explore the innovation and commercial potential of Foundation-funded research well beyond the laboratory.
 (2)The I-Corps includes investments in entrepreneurship and commercialization education, training, and mentoring, ultimately leading to the practical deployment of technologies, products, processes, and services that improve the Nation's competitiveness, promote economic growth, and benefit society.
 (3)By building networks of entrepreneurs, educators, mentors, institutions, and collaborations, and supporting specialized education and training, I-Corps is at the leading edge of a strong, lasting foundation for an American innovation ecosystem.
 (4)By translating federally funded research to a commercial stage more quickly and efficiently, programs like the I-Corps create new jobs and companies, help solve societal problems, and provide taxpayers with a greater return on their investment in research.
 (5)The I-Corps program model has a strong record of success that should be replicated at all Federal research agencies.
 (6)Federal funding of Nodes, Sites, Teams, and leadership and control of curriculum by the National Science Foundation and other participating agencies are essential parts of the I-Corps program.
 (7)The success of the I-Corps program requires opportunities for both on-line and in-person access to the I-Corps curriculum.
 (b)DefinitionsIn this section: (1)NodeThe term Node means a center for entrepreneurial education that—
 (A)supports regional and national needs for innovation education, infrastructure, and research; and (B)serves as a location for delivery of the I-Corps curriculum.
 (2)SiteThe term Site means a center for entrepreneurial education that supports local and regional needs for innovation education, infrastructure, and research.
 (3)TeamThe term Team means a group of 3 or more people receiving I-Corps funding that includes— (A)at least one undergraduate student, graduate student, or postdoctoral fellow;
 (B)at least one professor or research scientist; and (C)at least one person experienced in commercialization or business, to act as a mentor to the Team.
							(c)Authorization of I-Corps
 (1)In generalThe Director shall— (A)carry out an I-Corps program to award grants for entrepreneurship and commercialization education to science and engineering researchers and students and institutions of higher education to increase the economic and social impact of federally funded research; and
 (B)develop and provide access through Nodes, Sites, and Teams to I-Corps program curriculum by supporting entrepreneurship and commercialization education and training for faculty, students, postdoctoral fellows, and other science and engineering researchers.
 (2)Grant purposeGrants awarded under this section shall increase the capacity of science and engineering researchers and students to successfully engage in entrepreneurial activities and to help transition the results of federally funded research into the marketplace by—
 (A)identifying science and engineering research that can lead to the practical deployment of technologies, products, processes, and services that improve the Nation's economic competitiveness;
 (B)bringing science and engineering researchers and students together with entrepreneurs, venture capitalists, and other industry representatives experienced in commercialization of new technologies;
 (C)supporting entrepreneurship and commercialization education and training for faculty, students, postdoctoral fellows, and other science and engineering researchers; and
 (D)promoting the development of regional and national networks of innovation that include entrepreneurs, venture capitalists, and other industry representatives who can serve as mentors to researchers and students at Foundation-funded institutions across the United States.
 (3)Additional uses of grant fundsA researcher, student, or institution awarded a grant under this section may use the grant funds to support—
 (A)prototype and proof-of-concept development for funded projects; and (B)additional activities needed to build local, regional, and national infrastructure for science and engineering entrepreneurship.
							(4)Collaboration with small business innovation research and small business technology transfer
 programsThe Director may work in collaboration with the Administrator of the Small Business Administration and the heads of Federal agencies that participate in the Small Business Innovation Research Program and the Small Business Technology Transfer Program under section 9 of the Small Business Act (15 U.S.C. 638) to provide entrepreneurship and commercialization education to science and engineering researchers and students and institutions of higher education through the I-Corps program.
						(5)Other federal agencies
 (A)In generalThe Director may establish agreements with other Federal agencies— (i)that fund scientific research to make researchers, students, and institutions funded by those agencies eligible to participate in the I-Corps program; or
 (ii)to assist such agencies with the design and implementation of their own program that is similar to the I-Corps program.
 (B)Partnership fundingEach Federal agency entering into an agreement with the Director, as described in subparagraph (A), may (depending on the agreement negotiated) be responsible for funding—
 (i)the training of researchers and students they select to go through the I-Corps program; and (ii)the Nodes and Sites the agency designates as regional and national infrastructure for science and engineering entrepreneurship.
 (d)I-Corps curriculum committeeThe Director, or the Director’s designee, shall chair a curriculum committee— (1)consisting of program officers from Federal agencies described in paragraphs (4) and (5) of subsection (c), I-Corps program instructors, researchers educated by the I-Corps program, and industry and academic representatives; and
 (2)that shall generate and update I-Corps program curriculum and course material across subject areas and maintain the integrity of the curriculum.
 (e)Team selectionTeam selection shall be managed by relevant program officers at the Federal agency funding the Team.
 (f)ReportingThe Director shall submit a biennial report on I-Corps program efficacy to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives. Such report shall include metrics on the effectiveness of the program and demographic information of Teams being educated by the program. Each Federal agency participating in the I-Corps program shall contribute to each such report.
 (g)State and local partnershipsThe Director may engage in partnerships with State and local governments, economic development organizations, and nonprofit organizations to provide access to Nodes, Sites, and the I-Corps program curriculum to support entrepreneurship and commercialization education and training for faculty, students, postdoctoral fellows, and other science and engineering professionals as described under this section.
 (h)Authorization of appropriationsThere are authorized to be appropriated to the Foundation to carry out this section— (1)$35,000,000 for fiscal year 2017;
 (2)$40,000,000 for fiscal year 2018; and (3)$45,000,000 for each of fiscal years 2019 and 2020..
 3.Increase and streamline recovery of unclaimed assets owed to the United StatesSection 3711 of title 31, United States Code, is amended by adding at the end the following:  (j)(1)The Secretary of the Treasury (referred to in this subsection as the “Secretary”) may locate and recover assets of the United States Government on behalf of any executive, judicial, or legislative agency in accordance with such procedures as the Secretary considers appropriate.
 (2)Notwithstanding any other provision of law concerning the depositing or collection of Federal payments, including section 3302(b), the Secretary may retain a portion of the amounts recovered under this subsection to cover the administrative and operational costs of the Secretary associated with locating and recovering assets of the United States Government..
		
